                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JESSE GREENBERG,                                  CASE NO. 19-cv-00490-YGR
                                   7                  Plaintiff,                           ORDER GRANTING MOTION FOR
                                                                                           EXTENSION OF TIME
                                   8            vs.
                                                                                           Dkt. No. 34
                                   9     CITY AND COUNTY OF SAN FRANCISCO,
                                  10                  Defendant.

                                  11          This Court previously granted the request of plaintiff Jesse Greenberg to file a Second
                                  12   Amended Complaint and allowed defendant until May 14, 2019, to file a response. (Dkt. No. 29.)
Northern District of California
 United States District Court




                                  13   Defendants filed their motion to dismiss on April 26, 2019. (Dkt. No. 30.) Plaintiff Jesse
                                  14   Greenberg was required to file a response by May 10, 2019. When plaintiff failed to do so, the
                                  15   Court, on its own motion, extended his time to respond to May 28, 2019, by Order issued May 15,
                                  16   2019. (Dkt. No. 33.)
                                  17          On May 17, 2019, the Court received plaintiff’s motion for extension of time, postmarked
                                  18   May 15, 2019. (Dkt. No. 34.) Therein, plaintiff states good cause for an extension of time to
                                  19   respond to the motion to dismiss. The Court has reviewed defendants’ opposition to the request
                                  20   for extension, and their arguments are noted.
                                  21          The Court ORDERS that plaintiff Jesse Greenberg shall file his response to the motion to
                                  22   dismiss postmarked no later than June 14, 2019. No additional extensions of time to respond to
                                  23   the motion dismiss will be granted absent extraordinary circumstances.
                                  24          The Court again observes that plaintiff has been given multiple opportunities to identify a
                                  25   claim against the defendants and has failed to do so. Failure of plaintiff to submit an opposition
                                  26   postmarked no later than June 14, 2019, will result in dismissal of this lawsuit either
                                  27   substantively and with prejudice, or for failure to prosecute.
                                  28          Defendant’s reply to any opposition must be served and filed not more than 7 days after
                                   1   the opposition is served and filed. Civ. L.R. 7-3(c).

                                   2          The Court again advises plaintiff that he may seek free assistance through the Court’s

                                   3   Legal Help Center. Parties can make an appointment to speak with an attorney who can provide

                                   4   basic legal information and assistance. The Help Center does not see people on a “drop-in” basis,

                                   5   and will not be able to represent parties in their cases. There is no charge for this service. To

                                   6   make an appointment with the Legal Help Center, one may: (1) sign up in person on the

                                   7   appointment book outside the Legal Help Center offices at the San Francisco Courthouse (15th

                                   8   Floor, Room 2796) or Oakland Courthouse (Room 470S); (2) call 415-782-8982; or (3) email

                                   9   federalprobonoproject@sfbar.org. The Help Center’s website is available at

                                  10   https://cand.uscourts.gov/legal-help.

                                  11          IT IS SO ORDERED.

                                  12   Dated: May 24, 2019
Northern District of California
 United States District Court




                                                                                                  YVONNE GONZALEZ ROGERS
                                  13                                                         UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
